REASONS FOR ALLOWANCE
Note: This Allowability Notice is in response to communication filed on 12/20/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 33 is allowable. The restriction requirement between species A1-F2, as set forth in the Office action mailed on 09/30/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 09/30/2021 is withdrawn. Claims 36-39 and 41-46, directed to non-elected species A2-A5 and E2-E3 are no longer withdrawn from consideration because the claim(s) requires all the limitations of the allowable claim 33. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Claims
Claims 33-52 are allowed over the prior art of record.
Information Disclosure Statement
The new information disclosure statement(s) (IDS) submitted on 11/13/2020 and 07/08/2021 in compliance with the provisions of 37 CFR 1.97. Accordingly, the new information disclosure statement(s) has/have been considered by the examiner.
Reasons for Allowance
The following is a statement of reasons for allowance:
The closest prior art of record is Burdick (US PGPUB 20150306287 – of record) and Loske (US PGPUB 20130023840 – of record).
Burdick and Loske, while disclosing a post-operative surgical site wound treatment device comprising an elongated shaft and a wound dressing, fails to disclose or reasonably suggest alone or in combination, the elongated shaft with a flared distal end and the wound dressing configured to retract into the distal end, wherein the flared internal end is configured to guide the wound dressing into the elongate shaft during retraction of the wound dressing. Examiner did not find any teachings/motivations to modify the device of Burdick or Loske to have an elongated shaft with a flared distal end. There is not an apparent/obvious reason/motivation for this modification as this modification increases the complexity of the system in the prior art in terms of structure, function, and design (See MPEP §2143.01 (IV)).
In addition, the limitations not disclosed or rendered obvious by Burdick or Loske impart a novel and non-obvious function of the claimed device, namely, allowing dressing guidance into the lumen during removal by proximal retraction of the dressing 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032.  The examiner can normally be reached on Monday-Thursday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




       /NHU Q. TRAN/       Examiner, Art Unit 3781       

/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781